Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Corrected Notice of Allowance was written to address the incorrect USPGPub number 20006002555. The incorrect USPGPub was cited as reference 8 on page 2 in the attached IDS filed 02/10/2020. NOTE: the incorrect USPGPub corresponds to EP1616857 A1 (See the IDS). 
The correct USPGPub number 20060025556 is in the patent family of EP1616857 A1. See STN patent family listing below. Therefore, the correct USPGPub number is 20060025556.

    PNG
    media_image1.png
    461
    927
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-14 and 16-18 are allowed for the reasons in the Notice of Allowance (NOA) mailed 04/13/2022, which are incorporated by reference.
The corrected reference in the attached IDS filed on 02/10/2020 did not change the previous determination of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622    


/JAFAR F PARSA/Primary Examiner, Art Unit 1622